Citation Nr: 1750494	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-30 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for service-connected hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to November 1977, with subsequent service in the Tennessee Air National Guard, to include active duty from January 2003 to March 2003. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2017 VA notified the Veteran that his substantive appeal with regard to the issue of entitlement to an increased rating for residuals of torn left eye lid was untimely. Previously, in August 2017 the Veteran had requested to withdraw his appeal with regard to that issue. As such, that issue is not before the Board.

The Veteran testified in August 2016 before the undersigned. A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is warranted in order to obtain a new VA audiological examination. VA's duty to assist includes the conduct of a thorough and comprehensive medical examination. Robinette v. Brown, 8 Vet. App. 69, 76 (1995). This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

The Veteran was last provided a VA examination to assess the nature and severity of his bilateral hearing loss in December 2011. While VA treatment records reflect that the Veteran was provided a hearing "re-evaluation" on December 2015 specific results of the pure tone audiometry test do not appear in the treatment records. However, at his August 2016 Board hearing, the Veteran asserted that his hearing had worsened. On this evidence of increased severity, the Board finds that remand is warranted to obtain a new VA examination which reflects the current nature and severity of the Veteran's bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent VA treatment records dating since March 2015. All records received should be associated with the claims file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA audiological examination with an appropriate medical professional to address the current nature, severity, and functional impact of the Veteran's service-connected bilateral hearing loss. The Veteran's VBMS and Virtual VA files must be made available to the examiner for review of the case..

The audiologist must specifically describe any and all functional impairment caused by the bilateral hearing loss, and specifically describe how such functional impairments impact the Veteran's ability to conduct the activities of daily life, to include employment. 


3. The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

4. The AOJ must then review the aforementioned report to ensure that it is in COMPLETE compliance with the directives of this REMAND. If any report is deficient in any manner, the AOJ must implement corrective procedures.

5. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




